—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 20, 1998, which ruled that claimant was disqualified from receiving unemployment benefits because he voluntarily left his employment without good cause.
The record indicates that claimant resigned his employment as a night watchman at a country club after being asked to cut some computer paper into pad-sized pieces, a task he had previously performed for the employer on a sporadic basis. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving benefits because he voluntarily left his position without good cause. We affirm. This Court has ruled that dissatisfaction with one’s job responsibilities does not necessarily constitute good cause for leaving employment, especially in cases such as this where the claimant effectively waives any objections to the disputed duties by continuing to perform them without complaint (see, Matter of Papaleo [Commissioner of Labor], 250 AD2d 895, lv denied 92 NY2d 807; Matter of Frankel [Sweeney], 236 AD2d 773, 774). Notably, while claimant’s version of the events surrounding his separation from employment differed from that of the employer, this merely raised an issue of credibility for resolution by the Board (see, Matter of Boyle [Sweeney], 247 AD2d 809). Claimant’s remaining contentions have been examined and found to be lacking in merit.
Cardona, P. J., Mercure, Crew III, Peters and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.